EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In view of the latest amendments of 11/04/2021, the previous rejections and objections have been withdrawn, and the application placed in condition for allowance. Upon further considerations in light of the latest amendments, the newly added claims 30-31, have been also evaluated for patentability under 37 CFR 1.104. 
To correct minor informalities, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
In lines 2, 3, 4 and 8 of claim 1 and claim 18, REMOVE the dashes in the beginning of each of the lines, before: ‘a housing’; ‘ a supply opening’; ‘a multiplicity of conduits’ and ‘a lockable vent opening’, respectively.
The following is an examiner’s statement of REASONS FOR ALLOWANCE: 
Claims 1-3, 6-12, 17-20 and 22-31, as amended in the latest reply, have been found allowable over the prior art, since the prior art of record does not teach nor fairly suggest a dispensing apparatus having the structure set forth in the amended claims 1 and 18, where the supply and the vent openings must be configured as recited.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798